DETAILED ACTION
Response to Amendment
The Amendment filed December 9, 2020 has been entered. Claims 1, 3 – 8, 10 – 12 and 14 – 23 are pending in the application with claims 2, 9 and 13 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Non-Final Action mailed September 14, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 8, 10 – 12 and 14 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Langley, Philip David (US 6,428,282 – herein after Philip) in view of Hanseler et al. (US 2018/0316290 – herein after Hanseler), Ma et al. (US 2005/0046362 Ma) and Eiji, Miki (US 3,430,148 – herein after Eiji) and evidenced by Heineman et al. (US 2010/0013307 – herein after Heineman) further in view of Oldfield, Eric (US 3,789,280 – herein after Oldfield) and Benson et al. (US 2012/0244015 – herein after Benson).
In reference to claim 1, Philip teaches a system (20; in fig. 1) to synchronize a plurality of fans (38a-38n), the system comprising: 
a first voltage controlled oscillator (40a) configured to (see col. 5, lines 28-63) receive an input voltage (through line 48; in fig. 2), rotate first blades of the first fan (38/38a) pursuant to the input voltage, and provide reference synchronization signals (in line 52a); and
a second voltage controlled oscillator (any one of 40b-40n; in fig. 1) configured to (see col. 5, lines 28-63) receive the input voltages (through line 48; in fig. 2), rotate second blades of the second fan (any one of 38b-38n; in fig. 1) at second fan speed pursuant to the input voltage (reference fan speed signal), and provide slave synchronization signals (in any one of lines 52b-52n corresponding to any one of fans 38b-38n respectively).
Philip teaches the synchronous system for plurality of fans in which each fan is controlled individually.
Philip remains silent on the use of “a buck regulator” in each of the motor control circuit (40 in fig. 2 or 40a/40b/…/40n in fig. 1).
However, Hanseler teaches
The motor control circuit in Philips involves the use of PWM controller. Therefore {in view of disclosure in ¶48 of Hanseler}, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use “a buck regulator” as taught by Hanseler downstream of the PWM controller in the first and second voltage controlled oscillator circuits of Philip for the purpose of generating desired motor voltages. This proposed modification is evidenced in the reference of Hieneman (see fig. 6 and ¶51: buck regulator 150 can be seen downstream of the PWM controller).
Philip further remains silent on the system being in a master-slave configuration.
However, Ma teaches a fan control system, where one fan is operated as a master and other is operated as a slave fan. This master-slave configuration of Ma allows the master fan to monitor operating states of all slave fans and governs operating states thereof, thus increasing functional flexibility of the system (see ¶37).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the system of Philip by making it a master-slave configuration as taught by Ma in order to provide the feature of having one fan monitor the operating state of other fans, thus increasing the functional flexibility of the fan system, as recognized by Ma
Philip, as modified, remains silent on the synchronization of master fan and slave fan achieved using a phase lock loop technique.
However, Eiji teaches a system to synchronize a slave fan to a master fan, the system comprising: a phase lock loop (11) configured to receive the reference synchronization signal (from master motor 1 using element 3) and the slave synchronization signal (from slave motor 6 using element 5), provide a comparison (in phase comparator circuit 4; see col. 3, lines 6-9) between the reference synchronization signal and the slave synchronization signal, and provide respective gain (from integrating circuit 7) pursuant to the comparison between the reference synchronization signal and the slave synchronization signal (see col. 3, lines 10-17), wherein the gain modifies the input voltage of the slave voltage controlled oscillator (8+9) to rotate the slave motor at a respective motor slave speed substantially equal to the master motor speed (see col. 3, lines 5-29), wherein the reference synchronization signals (master sync signal or pulse 30 and slave sync signal or pulse 10) include a reference synchronization frequency (i.e. frequency of master sync signal from photocell 3 or pulse 30 in figs. 4A-4C) indicative of the master motor speed (1) and the slave synchronization signals include a slave synchronization frequency (i.e. frequency of slave sync signal from photocell 5 or pulse 10 in figs. 4A-4C) indicative of the slave motor speed (6).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to employ a phase lock Eiji between the master and each slave in the modified master-slave fan configuration of Philip and Ma in order to operate the master and slave motors (of the fans in Philip) in synchronized manner, as recognized by Eiji (see col. 2, lines 41-48).
Therefore, Philip, as modified, teaches the system, wherein (see Eiji) the reference synchronization signals (master sync signal or pulse 30 and slave sync signal or pulse 10) include a reference synchronization frequency (i.e. frequency of master sync signal from photocell 3 or pulse 30 in figs. 4A-4C) indicative of the master fan speed (in the modified system Philip) and the slave synchronization signals include a slave synchronization frequency (i.e. frequency of slave sync signal from photocell 5 or pulse 10 in figs. 4A-4C) indicative of the slave fan speed (in the modified system Philip), wherein the master fan further includes a master sensing element (photocell in Eiji corresponding to the master element), wherein the master sensing element is configured to extract the reference synchronization signals [photocell in Eiji is capable of extracting the reference signal of the master motor and sending it to the phase lock loop].
Philip, as modified, remains silent on wherein the master fan further includes a master commutation device
In view of phase lock loop taught by Eiji, photocell 3 provides master sync pulse and photocell 5 provides slave sync pulse. It is to be noted that any periodic oscillating signal or wave has three fundamental properties: amplitude, frequency and phase. Therefore, the pulses or signals generated using photocells 3 and 5 of master motor and slave motor respectively will have these three fundamental properties.
Eiji remains silent on the sync pulses representing the electrical current values of the motors.
However, Oldfield teaches a master slave system in which a master commutation device (see fig. A below; based on the schematic of the motor, the asserted component can be interpreted as a master commutation device, i.e. a device that allows the passing of a current signal to the current transducer) configured to provide the reference synchronization signals by a master current sensor (20), wherein the master commutation device is configured to provide master current pulses (i.e. current pulse) and wherein the master current sensor (20) is configured to extract the reference synchronization signals (col. 4, lines 2-5: a signal proportional to the master armature current) from the master current pulses.

    PNG
    media_image1.png
    708
    675
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Oldfield to show claim interpretation.
Eiji teaches the use of photocells 3, 5 and markers 1A, 5A to measure a generic property of the motor and provide the reference synchronization signals. Oldfield teaches the use of current transducer to measure current supplied or drawn by the motor with commutation element and provide the reference synchronization signals. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motor(s) with photocell (of Eiji) in the modified system of Philip with the motor having commutator and current sensor as 
Philip, as modified, remains silent on the system further includes a wireless transmitter configured to transmit the reference synchronization signal to the slave voltage oscillator.
However, Benson teaches the fan control system with master slave configuration, wherein (¶88, fig. 12) the electronic signals are transmitted to the master control unit (1202) in a wireless manner (¶88, ¶90) from the slave fans or slave controller(s) (1258).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the controller in the modified system of Philip communicate wirelessly as taught by Benson in order to obtain the common benefit of a wireless system such as providing a user to remotely access to the system and its data.
In reference to claim 3, Philip, as modified, teaches the system, wherein (see Eiji) the phase lock loop (11) includes a phase comparator (see col. 5, lines 8-12) configured to: receive the reference synchronization frequency (of pulse 30) and the slave synchronization frequency (of pulse 10); and provide a frequency comparison between the reference synchronization frequency and the slave synchronization frequency (first pulse with first frequency is compared to the 
In reference to claim 4, Philip, as modified, teaches the system, wherein (see Eiji) the phase lock loop (11) includes an amplifier (9) configured to provide the one or more gain (i.e. increased or decreased signal from 7 via 8) based on the frequency comparison to maintain a frequency lock status between the slave fan and the master fan (in the modified system Philip) {frequency lock status means the status achieved when the slave motor rotates at the speed that is same as that of master motor}.
In reference to claim 5, Philip, as modified, teaches the system, wherein (see Eiji) the reference synchronization signals (master sync signal or pulse 30 and slave sync signal or pulse 10) include a reference synchronization phase (i.e. phase of master sync signal or pulse 30) indicative of a master phase of the master blades (in the modified system Philip) and the slave synchronization signals include a slave synchronization phase (i.e. phase of slave sync signal or pulse 10) indicative of a slave phase of the slave blades (in the modified system Philip).
In reference to claim 6, Philip, as modified, teaches the system, wherein (see Eiji) the phase lock loop (11) includes a phase comparator (see col. 5, lines 8-12) configured to: receive the reference synchronization phase (of pulse 30) and the slave synchronization phase (of pulse 10), and provide a phase difference
In reference to claim 7, Philip, as modified, teaches the system, wherein the (see Eiji) phase lock loop (11) includes an amplifier (9) configured to provide the one or more gain (i.e. increased or decreased signal from 7 via 8) based on the phase difference to maintain a phase lock status between the slave fan and the master fan (in the modified system Philip) {phase lock status means the status achieved which the slave motor rotates at the speed that is same as that of master motor}.
In reference to claim 8, Philip, as modified, teaches the system with the one master fan and one slave fan (any one of 38b-38n).
Philip, as modified, teaches the system, remains silent on the phase difference being substantially 90°.
Eiji shows one instance where the slave fan is one and has a condition where its phase difference is 180° (in fig. 4B: see phase difference between slave pulse 10 and master pulse 30).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the phase difference of substantially 90° when only one slave fan is present in the modified system of Philip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 10, Philip, as modified, teaches the system, further including: a temperature sensor (not shown; but inherently present in Philip as per disclosure in col. 4, lines 58-60) to provide temperature signals indicative of an ambient air temperature; and a temperature controller (24; in Philip) configured to receive the temperature signals and provide the input voltage based in part on the temperature signals.
In reference to claim 11, Philip, as modified, teaches the system, wherein the input voltages varies proportionally with ambient air temperature changes between a minimum voltage and a maximum voltage (inherent property in the system of Philip as per disclosure in col. 4, lines 52-63; the voltage signals from 24 will vary based on changing ambient temperature).
In reference to claim 12, Philip teaches a system to synchronize a plurality of fans, the system comprising: 
a temperature sensor and a temperature controller configured to provide input voltage pursuant to ambient air temperature (24 being a temperature controller and a temperature reading being measured using some type of sensor (not shown); see col. 4, lines 58-60); 
a first voltage controlled oscillator (40a) configured to (see col. 5, lines 28-63) receive the input voltages (through line 48; in fig. 2), rotate blades of the first fan (38/38a) at a first fan speed (reference fan speed signal) pursuant to output voltages (in line 44a), and provide first synchronization signal (in line 52a) from the first fan (38/38a); and
a plurality of second voltage controlled oscillators (40b-40n; in fig. 1), wherein (see col. 5, lines 28-63) each second voltage controlled oscillator (40b-40n) of the plurality of second voltage controlled oscillators (see fig. 2) is configured to receive the input voltage (through line 48; in fig. 2), rotate respective provide respective second synchronization signals (in lines 52b-52n) from the respective slave fan (38b-38n respectively).
Philip teaches the synchronous system for plurality of fans in which each fan is controlled individually.
Philips remains silent on the use of “a buck regulator” in each of the motor control circuit (40 in fig. 2 or 40a/40b/…/40n in fig. 1).
However, Hanseler teaches that the buck regulators can be used in a motor control circuit for generating desired motor voltages (see ¶48).
The motor control circuit in Philips involves the use of PWM controller. Therefore {in view of disclosure in ¶48 of Hanseler}, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use “a buck regulator” as taught by Hanseler downstream of the PWM controller in the first and second voltage controlled oscillator circuits of Philip for the purpose of generating desired motor voltages. This proposed modification is evidenced in the reference of Hieneman (see fig. 6 and ¶51: buck regulator 150 can be seen downstream of the PWM controller).
Philip further remains silent on the system being in a master-slave configuration.
However, Ma teaches a fan control system, where one fan is operated as a master and others are operated as slave fans. This master-slave 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the system of Philip by making it a master-slave configuration as taught by Ma in order to provide the feature of having one fan monitor the operating state of other fans, thus increasing the functional flexibility of the fan system, as recognized by Ma above.
Philip, as modified, remains silent on the synchronization of master fan and slave fan achieved using a phase lock loop technique.
However, Eiji teaches a system to synchronize a slave fan to a master fan, the system comprising: a phase lock loop (11) configured to receive the reference synchronization signal (from master motor 1 using element 3) and the slave synchronization signal (from slave motor 6 using element 5), provide a comparison (in phase comparator circuit 4; see col. 3, lines 6-9) between the reference synchronization signal and the slave synchronization signal, and provide respective gain (from integrating circuit 7) pursuant to the comparison between the reference synchronization signal and the slave synchronization signal (see col. 3, lines 10-17), wherein the gain modifies the input voltage of the slave voltage controlled oscillator (8+9) to rotate the slave motor at a respective motor slave speed substantially equal to the master motor speed (see col. 3, lines 5-29), wherein the reference  a reference synchronization frequency (i.e. frequency of master sync signal from photocell 3 or pulse 30 in figs. 4A-4C) indicative of the master motor speed (1) and the slave synchronization signals include a respective slave synchronization frequency (i.e. frequency of slave sync signal from photocell 5 or pulse 10 in figs. 4A-4C) indicative of the respective slave motor speed (6).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to employ a phase lock loop(s) taught by Eiji between the master and each slave in the modified master-slave fan configuration of Philip and Ma in order to operate the master and slave motors (of the fans in Philip) in synchronized manner, as recognized by Eiji (see col. 2, lines 41-48).
Therefore, Philip, as modified, teaches the system, wherein (see Eiji) the reference synchronization signals (master sync signal or pulse 30 and slave sync signal or pulse 10) include a reference synchronization frequency (i.e. frequency of master sync signal from photocell 3 or pulse 30 in figs. 4A-4C) indicative of the master fan speed (in the modified system Philip) and the slave synchronization signals include a respective slave synchronization frequency (i.e. frequency of slave sync signal from photocell 5 or pulse 10 in figs. 4A-4C) indicative of the respective slave fan speed (in the modified system Philip), wherein the master fan further includes a master sensing element (photocell in Eiji corresponding to the master element), wherein the master sensing element is 
Philip, as modified, remains silent on wherein the master fan further includes a master commutation device configured to provide the reference synchronization signals by a master current sensor, wherein the master commutation device is configured to provide master current pulses and wherein the master current sensor is configured to extract the reference synchronization signals from the master current pulses.
In view of phase lock loop taught by Eiji, photocell 3 provides master sync pulse and photocell 5 provides slave sync pulse. It is to be noted that any periodic oscillating signal or wave has three fundamental properties: amplitude, frequency and phase. Therefore, the pulses or signals generated using photocells 3 and 5 of master motor and slave motor respectively will have these three fundamental properties.
Eiji remains silent on the sync pulses representing the electrical current values of the motors.
However, Oldfield teaches a master slave system in which a master commutation device (see fig. A above; based on the schematic of the motor, the asserted component can be interpreted as a master commutation device, i.e. a device that allows the passing of a current signal to the current transducer) configured to provide the reference synchronization signals by a master current sensor (20), wherein the master commutation device is 
Eiji teaches the use of photocells 3, 5 and markers 1A, 5A to measure a generic property of the motor and provide the reference synchronization signals. Oldfield teaches the use of current transducer to measure current supplied or drawn by the motor with commutation element and provide the reference synchronization signals. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motor(s) with photocell (of Eiji) in the modified system of Philip with the motor having commutator and current sensor as taught by Oldfield in order to obtain the predictable result of the motor(s) providing power to the fan(s) and sensor(s) providing reference synchronization signals to the phase lock loop taught by Eiji for the purpose of operating the master and slave motors in synchronized manner.
Philip, as modified, remains silent on the system further includes a wireless transmitter configured to transmit the reference synchronization signal to the slave voltage controlled oscillator.
However, Benson teaches
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the controller in the modified system of Philip communicate wirelessly as taught by Benson in order to obtain the common benefit of a wireless system such as providing a user to remotely access to the system and its data.
In reference to claim 14, Philip, as modified, teaches the system, wherein (see Eiji) each phase lock loop (11) of the plurality of phase lock loops includes a respective phase comparator (see col. 5, lines 8-12) configured to: receive the reference synchronization frequency (of pulse 30) and the respective slave synchronization frequency (of pulse 10); and provide a respective frequency comparison between the reference synchronization frequency and the respective slave synchronization frequency (first pulse with first frequency is compared to the second pulse with second frequency in order to determine whether the pulses are in-phase or out of phase; thus meeting the limitation of “frequency comparison”).
In reference to claim 15, Philip, as modified, teaches the system, wherein (see Eiji) each phase lock loop (11) of the plurality of phase lock loops includes a respective amplifier (9) configured to provide the respective gain (i.e. increased or decreased signal from 7 via 8) based on the respective frequency comparison to maintain a respective frequency lock status
In reference to claim 16, Philip, as modified, teaches the system, wherein (see Eiji) the reference synchronization signals (master sync signal or pulse 30 and slave sync signal or pulse 10) include a reference synchronization phase (i.e. phase of master sync signal or pulse 30) indicative of a master phase of the master blades (in the modified system Philip) and the respective slave synchronization signals include a respective slave synchronization phase (i.e. phase of slave sync signal or pulse 10) indicative of a respective slave phase of the respective slave blades (in the modified system Philip).
In reference to claim 17, Philip, as modified, teaches the system, wherein (see Eiji) each phase lock loop (11) of the plurality of phase lock loops includes a respective phase comparator (see col. 5, lines 8-12) configured to: receive the reference synchronization phase (of pulse 30) and the respective slave synchronization phase (of pulse 10); and provide a respective phase difference between the reference synchronization phase and the respective slave synchronization phase (see fig. 4A – 4C where the phase differences are shown based on whether the master and slave are in phase or slave leads master or slave lags master).
In reference to claim 18, Philip, as modified, teaches the system, wherein (see Eiji) each phase lock loop (11) of the plurality of phase lock loops includes a respective amplifier (9) configured to provide the respective gain (i.e. increased or decreased signal from 7 via 8) based on the respective phase difference to maintain a respective phase lock status between the respective slave fan and the master fan (in the modified system Philip) {phase lock status means the status 
In reference to claims 19 - 21, Philip, as modified, teaches the system with the plurality of slave fans (38b-38n).
Philip, as modified, teaches the system, remains silent on predetermining the phase difference based on number of slave fans.
Eiji shows one instance where the slave fan is one and has a condition where its phase difference is 180° (in fig. 4B: see phase difference between slave pulse 10 and master pulse 30).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to predetermine or assign the phase difference(s) based on number of slave fans in the modified system of Philip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
.
Response to Arguments
Applicant’s arguments dated December 9, 2020 with respect to the independent claims 1 and 12 have been fully considered but they are moot. The amendment to these claims changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Benson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746